      Case 1:15-cv-10031-JGK-DCF Document 158 Filed 12/07/18 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                 x
                                                 :
 PHOENIX LIGHT SF DAC, BLUE HERON
                                                 :
 FUNDING V LTD., BLUE HERON FUNDING VI
                                                 :
 LTD., BLUE HERON FUNDING VII LTD., BLUE
                                                 :
 HERON FUNDING IX LTD., C-BASS CBO XIV
                                                 :
 LTD., C-BASS CBO XVII LTD., KLEROS
                                                 :
 PREFERRED FUNDING V PLC, SILVER ELMS
                                                 :
 CDO PLC and SILVER ELMS CDO II LIMITED,                        No. 14-cv-10103-JGK
                                                 :
                                                 :
                                    Plaintiffs,
                                                 :
                                                 :
             -against-
                                                 :
                                                 :
 DEUTSCHE BANK NATIONAL TRUST COMPANY
                                                 :
 and DEUTSCHE BANK TRUST COMPANY
                                                 :
 AMERICAS,
                                                 :
                                                 :
                                                 :
                                     Defendants.
                                                 :
                                                 :
 COMMERZBANK AG,                                 :
                                     Plaintiff,  :
                                                 :
             -against-                           :
                                                 :
                                                                No. 15-cv-10031-JGK
 DEUTSCHE BANK NATIONAL TRUST COMPANY :
 and DEUTSCHE BANK TRUST COMPANY                 :
 AMERICAS,                                       :
                                                 :
                                     Defendants. :
                                                 x

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Statement

of Undisputed Facts Pursuant to Rule 56.1 of the Local Civil Rules for the Southern District of

New York, and Declaration of Jay S. Handlin, with exhibits, Plaintiffs Phoenix Light SF DAC,

Blue Heron Funding V Ltd., Blue Heron Funding VI Ltd., Blue Heron Funding VII Ltd., Blue

Heron Funding IX Ltd., C-BASS CBO XIV Ltd., C-BASS CBO XVII Ltd., Kleros Preferred
      Case 1:15-cv-10031-JGK-DCF Document 158 Filed 12/07/18 Page 2 of 2



Funding V PLC, Silver Elms CDO PLC, and Silver Elms CDO II Limited (collectively, “PL”)

and Commerzbank AG (“CB”; together with PL, “Plaintiffs”), will move this Court before the

Honorable John G. Koeltl, at the courthouse located at 500 Pearl Street, Courtroom 12B, New

York, New York, for an order granting Plaintiffs’ request for partial summary judgment.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order

dated October 11, 2018, the opposition to Plaintiffs’ motion by Defendants Deutsche Bank

National Trust Company and Deutsche Bank Trust Company Americas shall be filed no later

than January 18, 2018. Plaintiffs’ reply in support of this motion shall be filed no later than

February 8, 2018.

Dated: December 7, 2018
       New York, New York

                                              By:     /s/ Jay S. Handlin

                                                      David H. Wollmuth
                                                      Jay S. Handlin
                                                      Steven S. Fitzgerald
                                                      Ryan A. Kane
                                                      Philip R. Schatz
                                                      Christopher J. Lucht
                                                      John R. Hein
                                                      WOLLMUTH MAHER & DEUTSCH LLP
                                                      500 Fifth Avenue
                                                      New York, New York 10110
                                                      Phone: (212) 382-3300
                                                      Fax: (212) 382-0050
                                                      dwollmuth@wmd-law.com
                                                      jhandlin@wmd-law.com
                                                      sfitzgerald@wmd-law.com
                                                      rkane@wmd-law.com
                                                      pschatz@wmd-law.com
                                                      clucht@wmd-law.com
                                                      jhein@wmd-law.com

                                                      Attorneys for Plaintiffs




                                                  2
